Per curiam

The bill states, and it is not denied, that the note was given for lands sold, to which the vendor cannot make a title. He cannot therefore in equity, demand payment of the money, and is not entitled to a recovery of it. in the next place, this note is not negotiable, and therefore, Pickett stands in the same place as Watkins himself did with respect to the note, ami all equitable defences that might have been set up against it.— It is immaterial to Welch, whether he gave a valuable consideration for it or not to Watkins. Wherefore let the injunction be made perpetual. Had the prayer of this bill extended far enough, we would have made Pickett refund the money lie has received.
Noth. — Vide Jordan v. Black & Hormblow, 2 Mur. 30.